Citation Nr: 0400432	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and grandson


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1941 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

There is satisfactory evidence that the veteran sustained a 
low back injury during a combat-related incident, which is 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
that shows that the low back injury left no chronic 
residuals.   


CONCLUSION OF LAW

Residuals of a low back injury were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements under the new law and 
regulations have been substantially met.  The veteran was 
provided with adequate notice as to the evidence needed to 
substantiate his claim as set forth in the December 2002 
rating decision and the January 2003 Statement of the Case 
(SOC).   The SOC provided the veteran with notice of the law 
and regulations pertinent to his claim-including the law and 
implementing regulations of the VCAA.  In correspondence 
dated in October 2002, the RO advised the veteran of the 
delegation of responsibility between VA and the veteran in 
procuring the information and evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

The RO afforded the veteran 30 days from the date of the VCAA 
letter in which to submit the requested information and 
evidence.  The RO obtained private medical records based on 
information provided by the veteran.  The RO rendered a 
decision on the veteran's claim in December 2002.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003),  however, was enacted thereafter.  The 
amendment provides that VA is not prohibited from making a 
decision on a claim before the expiration of the statutory 
one-year period provided for a response.  Thus, no defect in 
notice is presented under the facts of this case.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records and private medical records 
identified by the veteran.  The veteran's service medical 
records were previously associated with the claims file.  The 
RO scheduled the veteran for a video conference hearing, 
which was held in April 2003 before the undersigned.  Based 
on the Board's assessment that a full grant of the benefit 
sought on appeal is warranted, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  

According to testimony the veteran provided at the video 
conference hearing, in addition to sustaining the service-
connected right shoulder injury, the veteran also sustained a 
low back injury during the same combat related incident.  The 
service medical records show that no low back injury is 
documented during service.  These records are also absent any 
complaints of or findings of a low back disorder during 
service.  The Board, however, notes that the veteran is the 
recipient of three Bronze Service Stars for his participation 
in the "Battle of the Bulge" campaign.  Thus, the evidence 
shows that the veteran participated in combat related 
activities during World War II.  The law provides that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. § 3.304(d) (2002); Collette v. Brown, 82 
F.3d 389 (1996).  Thus, notwithstanding the fact that the 
reported combat related incident is not documented in the 
service medical records, the veteran's lay testimony coupled 
with his documented participation in the "Battle of the 
Bulge" campaign constitute satisfactory evidence that he 
sustained an injury to his lower back during combat, which is 
consistent with the circumstances, conditions, or hardships 
of his service.  Id. 

Post-service medical records show that the first documented 
complaints of back pain and treatment are in 1994.  According 
to Dr. J.R.J. of Jorgensen Chiropractic Care, the veteran was 
seen on occasion from August 1994 through August 2001.  Dr. 
J.R.J. noted that the veteran had some spinal instability and 
relatively any minor incident caused him discomfort.  

Private medical records dated from September 1995 to 
September 2000 from Dr. P.J.M. show that the veteran 
complained of low back pain in August 1999.  It was noted 
that six months prior, the veteran had stepped backward off a 
ladder and landed heavily on both feet.  From that time on, 
the veteran reportedly had "exacerbation of low back pain" 
and pain in both legs.  Dr. P.J.M. noted that the veteran had 
minor spondylolisthesis at L4-5.  An August 1999 computerized 
tomographic (CT) scan revealed numerous findings including 
marked hypertrophic degenerative changes in the lumbar spine 
and lumbar facet joints.  There was mild stenosis and mild to 
moderate right foraminal narrowing noted at the L1-L2 level. 
There was severe stenosis at the L2-L3, L3-L4, and L4-L5 disc 
levels secondary to a combination of disc bulging, disc 
degeneration, and degenerative changes in the facet joints.  
There was lipomatosis at the L5-S1 level resulting in 
considerable compression of the thecal sac. 

VA treatment records dated from February 2002 to January 2003 
also note complaints of low back pain.  These records note 
assessments of severe degenerative joint disease of the 
lumbosacral spine with history of axial loading injury and 
left L3-4 radiculopathy probably related to lumbar disease 
and stenosis. An August 2000 magnetic resonance imaging (MRI) 
scan revealed severe stenosis of "12-15."  

The foregoing private medical records and VA treatment 
records show that the veteran is currently diagnosed with a 
chronic low back disorder.  Thus, a current disability is 
shown by the competent medical evidence of record.  38 
U.S.C.A.        §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.159 
(2003).  As stated at the outset of this analysis, the Board 
accepts as fact that the veteran sustained a low back injury 
essentially as he has related.  There is no competent medical 
evidence of record sufficient to meet the enhanced standard 
of 38 U.S.C.A. § 1154(b)(West 2002), that refutes that the 
in-service back injury left chronic residuals.  (The grant of 
service connection for the right shoulder rests on a like 
rationale.)  There is similarly no competent medical evidence 
of record sufficient to meet the enhanced standard that the 
injury the veteran reportedly sustained in 1999 was of such 
severity so as to cut off any possible causal relationship 
between the current disability and the in-service back 
injury.  Therefore, it must be concluded that the low back 
trauma the veteran sustained during a combat-related event 
probably did indeed leave chronic residual disability in the 
absence of clear and convincing evidence to the contrary.    


ORDER

Service connection for a residuals of a low back injury is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



